Citation Nr: 1547677	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-11 526A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a mood disorder with depression and anxiety. 

3.  Entitlement to service connection for congestive heart failure to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Shelia Harper, One-Time Representative 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The July 2010 rating decision denied service connection for diabetes mellitus and for a mood disorder with depression and anxiety.  The November 2010 rating decision denied service connection for congestive heart failure.  


FINDINGS OF FACT

1.  On April 2012 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to service connection for diabetes mellitus to include as a result of exposure to herbicides is requested.

2.  On April 2012 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to service connection for a mood disorder with depression and anxiety is requested.

3.  On April 2012 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to service connection for congestive heart failure to include as a result of exposure to herbicides is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus to include as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a mood disorder with depression and anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for congestive heart failure to include as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A statement of the case for the issues of entitlement to service connection for diabetes mellitus as a result of exposure to herbicides and entitlement to service connection for a mood disorder with depression and anxiety was issued in March 2012.  On the same day a statement of the case for the issue of entitlement to service connection for congestive heart failure as a result of exposure to herbicides was issued.  After receiving both statements of the case the Veteran withdrew his appeal.  

On an April 2012 VA Form 9 the Veteran stated "I have read the findings of the Dept. of Veterans Affairs; I accept the findings as accurate.  I repeal my appeal."  Additionally, on the VA Form 9 the Veteran crossed out the word incorrectly and wrote in the word "correctly" so the form read "Here is why I think that VA decided my case correctly."  (Emphasis added).  A month later the Veteran's representative submitted two VA Form 9's on the same issues that purported to continue the appeal; however, because the appeal was withdrawn by the Veteran prior to certification to the Board, the withdrawal became effective when it was received by the RO.  Therefore the VA Form 9's submitted by the Veteran's representative a month later were not valid.  38 C.F.R. § 20.204(b)(3) (2015).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for diabetes mellitus to include as a result of exposure to herbicides is dismissed.

The appeal of entitlement to service connection for a mood disorder with depression and anxiety is dismissed.

The appeal of entitlement to service connection for congestive heart failure to include as a result of exposure to herbicides is dismissed. 




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


